Chateau Foghorn LP v. Wesley Hosford, No. 73, September Term, 2016. Opinion by
Getty, J.

CONSTITUTIONAL LAW — PREEMPTION — CONFLICT PREEMPTION —
LANDLORD-TENANT LAW — MARYLAND CODE (1974, 2010 REPL. VOL.),
REAL PROPERTY ARTICLE § 8-402.1

The Court of Appeals held that Maryland Code, Real Property Article § 8-402.1(b)(1),
which provides that a court ruling on a landlord-tenant dispute must conclude that a breach
of a lease is “substantial and warrants an eviction” before granting judgment for possession
of the leased premises, is not preempted by federal law and regulations mandating that
federally-subsidized Section 8 project-based housing developments include provisions in
their tenant lease agreements to provide that engaging in any drug-related criminal activity
on or near the leased premises is grounds for termination of the lease.
Circuit Court for Baltimore City
Case No. 24-C-14-005119
Argued: March 30, 2017


                                    IN THE COURT OF APPEALS

                                           OF MARYLAND


                                                   No. 73

                                        September Term, 2016


                                      CHATEAU FOGHORN LP

                                                     v.

                                         WESLEY HOSFORD


                                   Barbera, C.J.
                                   Greene,
                                   Adkins,
                                   McDonald,
                                   Watts,
                                   Hotten,
                                   Getty,

                                                    JJ.


                                          Opinion by Getty, J.


                                   Filed: August 28, 2017
                “The Government of the United States, . . . though limited in
                its powers, is supreme; and its laws, when made in pursuance
                of the Constitution, form the supreme law of the land[.]”

                       Chief Justice John Marshall, McCulloch v. Maryland,
                       17 U.S. 316, 406 (1819).

                “[B]ecause the States are independent sovereigns in our federal
                system, we have long presumed that Congress does not
                cavalierly pre-empt state-law causes of action. In all pre-
                emption cases, and particularly in those in which Congress has
                legislated . . . in a field which the States have traditionally
                occupied, we start with the assumption that the historic police
                powers of the States were not to be superseded by the Federal
                Act unless that was the clear and manifest purpose of
                Congress.”

                       Justice John Paul Stevens, Medtronic, Inc. v. Lohr, 518
                       U.S. 470, 485 (1996) (citations and internal quotation
                       marks omitted).

       In all cases involving the interplay between the laws issued by the federal

government and those enacted by the states, courts must balance the twin principles stated

above: First, pursuant to the Supremacy Clause,1 federal law enacted under the delegated

powers and authority of the federal government is the supreme law of the land; Second,

there is a presumption against federal laws or regulations preempting or superseding state

laws, particularly in fields that have historically been the province of the states.




       1
           Article VI, Section 2 of the United States Constitution provides,

       This Constitution, and the laws of the United States which shall be made in
       pursuance thereof; and all treaties made, or which shall be made, under the
       authority of the United States, shall be the supreme law of the land; and the
       judges in every state shall be bound thereby, any thing in the Constitution or
       laws of any State to the contrary notwithstanding.
       In the instant case we are called upon to apply those principles to Maryland Code,

(1974, 2010 Repl. Vol.), Real Property Article (“RP”) § 8-402.1, which provides that a

court ruling on a landlord-tenant dispute must conclude that a breach of a lease is

“substantial and warrants an eviction” before granting judgment for possession of the

leased premises. We must decide whether the Maryland statute conflicts with, and is thus

preempted by, federal law and regulations mandating that federally-subsidized Section 8

project-based housing developments include provisions in their tenant lease agreements to

provide that engaging in any drug-related criminal activity on or near the leased premises

is grounds for termination of the lease. For the following reasons, we shall conclude that

RP § 8-402.1 does not conflict with the congressional intent behind the federal law and

regulations at issue and, therefore, we shall hold that the statute is not preempted by federal

law.

                                          I.
                                     BACKGROUND

       Wesley Hosford, the Respondent, is severely disabled and has been wheelchair-

bound since 1987. He suffers from incomplete paralysis in his extremities, with muscle

spasms and sensations leaving him in daily pain.2 Since 1989, Mr. Hosford has resided at

Ruscombe Gardens Apartments, an apartment building in Baltimore City owned by

Chateau Foghorn LP (“Foghorn”), the Petitioner. Ruscombe Gardens Apartments provides




       2
        Mr. Hosford’s condition is referred to in the record as either “quadriplegia” or
“quadriparesis.”

                                              2
housing for low-income elderly and disabled tenants that is subsidized through a federal

“Section 8” project-based rental subsidy program.3

       In 2012, Mr. Hosford renewed his lease with Ruscombe Gardens, and signed a

“Drug-Free Housing Policy” addendum to the lease, which provided, in pertinent part,

                            DRUG-FREE HOUSING POLICY

       IN CONSIDERATION of the execution or renewal of the lease of the
       dwelling unit identified in the lease, Owner and Tenant agree as follows:

       1.     Tenant, any member of tenant’s household, or a guest or other person
              under the tenant’s control shall not engage in or facilitate criminal
              activity on or near the project, including, but not limited to, violent
              criminal activity or drug-related criminal activity. . . .

       2.     Tenant or any member of tenant’s household, or a guest or other
              person under the tenant’s control shall not engage in any act intended
              to facilitate criminal activity, including drug-related criminal activity
              on or near the project premises.

       3.     Tenant or members of the household will not permit the dwelling unit
              to be used, or to facilitate, criminal activity, including drug-related
              criminal activity or possession of drug paraphernalia, regardless of
              whether the individual engaging in such activity is a member of the
              household or a guest.

       4.     Tenant or member will not engage in the manufacture, sale, or
              distribution of illegal drugs at any location, whether on or near project
              premises or otherwise.

                                           * * *

       6.     VIOLATION OF THE ABOVE PROVISIONS SHALL BE A
              MATERIAL VIOLATION OF THE LEASE AND GOOD CAUSE
              FOR TERMINATION OF TENANCY. A single violation of any of
              the provisions of this policy shall be deemed a serious violation and a

       3
         The “Section 8” project-based rental program is discussed in greater detail in Part
III.B of this opinion.

                                              3
                material noncompliance with the lease. Unless otherwise provided by
                law, proof of violation shall not require criminal conviction, but shall
                be by a preponderance of the evidence.

(Emphasis in original.)

       In 2014, Ruscombe Gardens Apartments was experiencing a bed bug infestation,

and Foghorn hired an extermination company to treat units in the complex. On June 10,

2014, two exterminators entered Mr. Hosford’s unit to perform extermination treatment

and saw a marijuana plant growing in a pot in his bathtub.4 They reported this to the

apartment’s management office. A security guard employed by Ruscombe Gardens

Apartments went to Mr. Hosford’s unit and saw the same marijuana plant.

       Thereafter, police were called, and an officer responded and came to Mr. Hosford’s

unit. The officer examined the plant in the bathroom, concluded it was marijuana, and

confiscated it. He then issued Mr. Hosford a criminal citation for the possession of

marijuana. A police chemist tested the plant found in the apartment and concluded that it

was marijuana. Subsequently, Mr. Hosford was charged in the District Court of Maryland

sitting in Baltimore City with possession of less than ten grams of marijuana. Ultimately,

a nolle prosequi was entered as to that charge.

       In June 2014, Foghorn gave Mr. Hosford a notice of termination of his lease. When

he did not vacate the unit within thirty days of that notice, Foghorn initiated an eviction

action pursuant to RP § 8-402.15 against Mr. Hosford in the District Court of Maryland


       4
         The exterminators also saw a light machine that Foghorn contends was a “grow
light” for marijuana cultivation.
       5
           RP § 8-402.1 (“Breach of Lease”) provides in pertinent part (emphasis added),
                                               4
(a) Complaint to District Court; summons to appear; notice; continuance.—

      (1)    (i) Where an unexpired lease for a stated term provides that the
             landlord may repossess the premises prior to the expiration of
             the stated term if the tenant breaches the lease, the landlord
             may make complaint in writing to the District Court of the
             county where the premises is located if:

                           1. The tenant breaches the lease;

                           2.     A. The landlord has given the tenant 30
                                  days’ written notice that the tenant is in
                                  violation of the lease and the landlord
                                  desires to repossess the leased premises;
                                  or

                                  B. The breach of the lease involves
                                  behavior by a tenant or a person who is on
                                  the property with the tenant’s consent,
                                  which demonstrates a clear and imminent
                                  danger of the tenant or person doing
                                  serious harm to themselves, other tenants,
                                  the landlord, the landlord’s property or
                                  representatives, or any other person on the
                                  property and the landlord has given the
                                  tenant or person in possession 14 days’
                                  written notice that the tenant or person in
                                  possession is in violation of the lease and
                                  the landlord desires to repossess the
                                  leased premises; and

                           3. The tenant or person in actual possession of
                           the premises refuses to comply.

             (ii) The court shall summons immediately the tenant . . . to
             appear before the court on a day stated in the summons to show
             cause, if any, why restitution of the possession of the leased
             premises should not be made to the landlord.

                                   ***

                                     5
sitting in Baltimore City, claiming that Mr. Hosford had breached the terms of the drug-

free housing agreement addendum to his lease. Mr. Hosford thereafter filed a timely prayer

for a jury trial in the circuit court, claiming that the value of his right to continued

occupation of his apartment exceeded the $15,000 threshold set by statute.6

       The case was subsequently transferred to the Circuit Court for Baltimore City for a

jury trial. Prior to the scheduled date of trial, Foghorn filed a motion for summary judgment

with a supporting memorandum, asserting:

        That there was no genuine dispute of fact that Mr. Hosford had possessed
         marijuana in his apartment;


       (b) Judgment of the District Court; appeal.—

              (1) If the court determines that the tenant breached the terms of
                  the lease and that the breach was substantial and warrants an
                  eviction, the court shall give judgment for the restitution of the
                  possession of the premises and issue its warrant to the sheriff or a
                  constable commanding the tenant to deliver possession to the
                  landlord. . . .
       6
         Maryland Code, Courts & Judicial Proceedings § 4-402(e)(1) provides that “[i]n a
civil action in which the amount in controversy does not exceed $15,000, exclusive of
attorney’s fees if attorney’s fees are recoverable by law or contract, a party may not demand
a jury trial pursuant to the Maryland Rules.” The amount in controversy in an action for
eviction is the value of the tenant’s right of continued possession. See Carroll v. Hous.
Opportunities Comm’n, 306 Md. 515, 525 (1986). We have previously noted that under
applicable case law and federal regulations, a tenant in a federally-subsidized housing unit
where a lease renews automatically has “a continuing right of possession to the unit for an
indefinite time period[,]” so long as there is no material breach of a lease. Cottman v.
Princess Anne Villas, 340 Md. 295, 298 (1995). Therefore, we have held that to value a
tenant’s right of possession in such a case, a court must first determine the yearly fair
market value of the unit, and then multiply that value by the expected life span of the tenant.
Id. at 299. Here, Mr. Hosford’s lease contains an automatic renewal provision. And,
Foghorn has not contested on appeal before this Court or the Court of Special Appeals that
the application of such a formula in the instant case yields an amount over $15,000. See
Hosford v. Chateau Foghorn LP, 229 Md. App. 499, 504 n.2 (2016).
                                              6
        That, while Mr. Hosford had not been convicted of a crime for that
         marijuana possession, his possession of marijuana was illegal under
         federal law and, at the time of his citation by a Baltimore City police
         officer, was also illegal under Maryland law, and therefore constituted
         “drug-related criminal activity” in violation of the drug-free housing
         policy addendum to Mr. Hosford’s lease;

        That the provisions of the drug-free housing policy addendum permitting
         eviction for drug-related criminal activity to Mr. Hosford’s lease were
         mandated by federal law and regulations governing leases for federally-
         subsidized housing; and,

        That the requirement in RP § 8-402.1 that a trial court order eviction only
         if a tenant’s breach is “substantial and warrants an eviction” should be
         held to be preempted by federal law in Mr. Hosford’s case, because that
         requirement conflicts with federal law and regulations governing the
         Section 8 project-based housing program which, according to Foghorn,
         “have vested [Foghorn] with the discretion to determine whether drug-
         related criminal activity by a tenant is substantial and warrants eviction,
         without any qualifications.”

       In response, Mr. Hosford claimed that there was a dispute of material fact as to

whether the plant in his apartment was marijuana. He also noted that his criminal citation

was for possession of less than ten grams of marijuana. And, he presented medical records

to show his history of muscle spasms and other sensations and pain as a result of his

paralysis, along with an expert affidavit that the use of marijuana “is likely to provide . . .

therapeutic or palliative relief” from such symptoms. On the basis of that information, he

asserted that even if he had possessed marijuana his actions did not constitute a criminal

offense pursuant to Maryland Code, Criminal Law Article (“CR”) §§ 5-601(c)(2)(ii) or

5-602(c)(3)(iii)(1), and thus were not a breach of his lease. Finally, he contended that even

if he had breached the terms of his lease, the trial court could still determine whether the

breach was “substantial and warrants an eviction” pursuant to RP § 8-402.1.


                                              7
        On March 18, 2015, the circuit court held a hearing on Foghorn’s motion for

summary judgment. On March 23, 2015, the circuit court issued a written order granting

summary judgment in favor of Foghorn as well as a judgment of restitution of possession.

In a thorough and well-written memorandum opinion accompanying its order, the circuit

court set forth its reasoning for granting summary judgment.

        The circuit court began by addressing the evidence as to Mr. Hosford’s possession

of marijuana. The circuit court noted that Foghorn had provided a certified Laboratory

Report from the police chemist stating that material from the plant had been analyzed and

found to contain marijuana. The circuit court therefore concluded that there was not a

dispute of material fact that a marijuana plant was found growing in Mr. Hosford’s rental

unit.

         The circuit court then turned to whether Mr. Hosford’s possession of marijuana

was illegal activity. The circuit court noted that Maryland no longer “punishes the

possession of less than ten grams of marijuana as a crime[,]” as CR § 5-601(c)(2)(ii) now

provides that possession of less than ten grams of marijuana is “a civil offense.” However,

the court also noted that the law amending CR § 5-601 to add that provision did not become

effective until October 1, 2014—more than four months after the marijuana plant was

discovered in Mr. Hosford’s apartment. See 2014 Md. Laws ch. 158. Thus, that provision

did not apply to Mr. Hosford’s case.

        The circuit court also addressed another statutory provision raised by Mr. Hosford,

CR §§ 5-601(c)(3)(iii)(1), which provides that it is an “affirmative defense” in a

prosecution for marijuana if a defendant can show that he has a “debilitating medical

                                             8
condition” for which “marijuana is likely to provide the defendant with therapeutic or

palliative relief.”   Although the circuit court noted that no appellate court had yet

considered the effect of that affirmative defense, the court concluded that “the statute and

the ordinary operation of affirmative defenses in criminal cases suggest that a defendant

successfully asserting the affirmative defense would escape conviction altogether.”

Therefore, the circuit court concluded that “if Maryland law alone were the basis for

[Foghorn’s] assertion of criminal activity by Mr. Hosford,” then his conduct might not be

considered criminal.

       However, the circuit court noted that, under federal law, marijuana remains a

Schedule I controlled substance.7 And the circuit court concluded that, unlike under

Maryland law, there was no “explicit or implicit necessity exception for the medical use of

marijuana” in the federal Controlled Substances Act.8 The circuit court therefore held that

“[Foghorn] may proceed on the basis that the possession of any quantity of marijuana is a

crime under federal law.”

       The circuit court then turned to the last remaining issue, whether the court or a jury

is “allowed to review the landlord’s exercise of discretion in treating this particular

possession of marijuana as warranting termination of the lease and eviction.” The circuit

court characterized the issue as one of federal preemption, stating,


       7
           See 21 U.S.C. § 812 (listing “marihuana” as a Schedule I controlled substance).
       8
        In support of its ruling, the circuit court cited United States v. Oakland Cannabis
Buyers’ Co-op., 532 U.S. 483, 493 (2001) (holding that there was no defense of medical
necessity for marijuana use or possession because “Congress has made a determination that
marijuana has no medical benefits worthy of an exception”).
                                              9
       Federal law compels [Foghorn] to include in its leases for subsidized housing
       provisions that forbid tenants from engaging in or permitting any criminal
       drug activity on the premises and that give it the authority to evict a tenant
       for breaching that promise. See Dep’t of Housing and Urban Dev. v. Rucker,
       535 U.S. 125, 130-31 (2002). Although these terms are strict, the severity is
       tempered by federal regulations giving landlords some measure of discretion
       in deciding whether to seek eviction. Id. at 128-29. [Foghorn] argues that
       this federal law preempts RP § 8-402.1(b)(1) to the extent [it] vests in
       Maryland courts discretion to determine either that an alleged breach is
       substantial or that it warrants eviction.

       In analyzing the preemption issue, the circuit court discussed Brown v. Housing

Opportunities Commission, 350 Md. 570 (1998) and Grady Management, Inc. v. Epps, 218

Md. App. 712 (2014), as cases dealing with the relationship between RP § 8-402.1 and

federal regulations governing federally-subsidized housing. However, the circuit court

concluded that neither case provided significant guidance, as neither involved an issue of

preemption.

       Instead, the circuit court relied upon three out-of-state cases: Milwaukee City

Housing Authority v. Cobb, 860 N.W.2d 267 (Wis. 2015); Boston Housing Authority v.

Garcia, 871 N.E.2d 1073 (Mass. 2007); and Scarborough v. Winn Residential

L.L.P./Atlantic Terrace Apartments, 890 A.2d 249 (D.C. 2006).9            The circuit court

concluded that all three out-of-state cases stood for the proposition that “although federal

law vests a landlord renting subsidized housing with discretion not to pursue eviction in all

instances of criminal activity, state courts cannot be given discretion to overrule the

landlord’s exercise of discretion.” (Emphasis in original.) Therefore, the circuit court held



       9
         We will discuss both the Maryland and out-of-state cases considered by the circuit
court, along with other relevant authority, in part III.B of this opinion.
                                             10
that the requirement in RP § 8-402.1(b)(1) that a court must determine that a tenant’s breach

“was substantial and warrants an eviction” before awarding a judgment of possession “is

preempted by federal law to the extent that it would permit a judge or jury either to exercise

discretion de novo or to review the landlord’s exercise of discretion in deciding to proceed

with an eviction.”10 Mr. Hosford subsequently filed a motion to alter or amend judgment,

which the circuit court denied.

       Thereafter, Mr. Hosford noted an appeal to the Court of Special Appeals. In a

reported opinion, the Court of Special Appeals reversed the judgment of the circuit court.

Hosford v. Chateau Foghorn LP, 229 Md. App. 499 (2016). The Court of Special Appeals

considered three issues, only one of which is before us:

       1. In an eviction action involving federally-subsidized housing, does federal
       law preempt the requirement in [RP] § 8-402.1 that a court must conclude
       that a breach of a lease be “substantial” and “warrant eviction” before
       granting judgment for possession of the leased premises?11

       10
           In a footnote, the circuit court noted that while the parties had “assumed that all
questions under RP § 8-402.1(b)(1) would be put to the jury[,]” the court was “not so
certain of that assumption.” The circuit court explained that “the question of whether a
particular breach warrants eviction might be considered an equitable issue as to which there
is not a jury trial right.” The circuit court explicitly declined to reach and rule on that issue.
       11
            The Court of Special Appeals also considered two other issues:

       2. Was there sufficient evidence in the record to support the circuit court’s
       conclusion that there was no genuine dispute of material fact that [Mr.]
       Hosford possessed marijuana in his apartment?

       3. Does the possession of a small amount of marijuana for medical purposes
       constitute “drug-related criminal activity” in violation of the terms of [Mr.]
       Hosford’s lease?

Hosford, 229 Md. App. at 502. The intermediate appellate court only briefly addressed
those issues, agreeing with the circuit court’s analysis that “there was no dispute of material
                                               11
Id. at 502.

       The Court of Special Appeals held that federal law did not preempt RP § 8-402.1.

The intermediate appellate court discussed the various types of federal preemption—

express, field, and conflict—and concluded that the only applicable preemption doctrine

was conflict preemption. Id. at 510-12. The Court of Special Appeals noted that the intent

of Congress is the focus of a preemption analysis. Id. at 510. The court also stated that in

determining congressional intent, courts start “with the basic assumption that Congress did

not intend to displace state law,” see id. (quoting Maryland v. Louisiana, 451 U.S. 725,

746 (1981)), a presumption that is at its strongest when the particular area of law is

traditionally the domain of the states. Id. at 510-11. The Court of Special Appeals held

that “[i]n instances where federal law regulates an area traditionally within the domain of

state law, the state law must do ‘major damage’ to ‘clear and substantial’ federal interests

before the Supremacy Clause will demand that state law will be overridden[.]” Id. at 511

(quoting Hillman v. Maretta, 133 S. Ct. 1943, 1950 (2013) (quoting Hisquierdo v.

Hisquierdo, 439 U.S. 572, 581 (1979))).

       The Court of Special Appeals determined that “landlord-tenant law is traditionally

within the domain of state law[.]” Id. at 512. The court therefore held that under the

standard of conflict preemption set forth in Supreme Court case law “the disputed portions




fact as to whether [Mr.] Hosford was in possession of marijuana on the day that his
apartment was inspected[,]” and that “Maryland’s decriminalization of possession of small
amounts of marijuana does not change the fact that possession of any amount of marijuana
is a violation of the federal Controlled Substances Act.” Id. at 509.
                                            12
of RP § 8-402.1 are preempted only if they cause ‘major damage’ to ‘clear and

substantial[’] federal interests embedded in the federal law.” Id.

       The Court of Special Appeals then analyzed the relevant federal statute, regulations

and agency guidance documents, see id. at 512-22, and identified two “closely-related”

federal interests: first, that “residents of federally-supported housing be protected against

the effects of criminal activity in general, and drug-related criminal activity in particular”;

and, second, that “landlords have discretion to initiate eviction proceedings in such

situations[,]” although “only by recourse to state or local landlord-tenant law” through

filing an eviction action in state court. Id. at 508-09.12 The Court of Special Appeals then

evaluated whether RP § 8-402.1 did “major damage” to those interests so as to require

preemption.

       The intermediate appellate court noted that, due to the federal interest in affording

landlords discretion to evict tenants for drug-related criminal activity, “a landlord does not

have to consider equitable factors in determining whether to pursue eviction for drug-

related conduct.” Id. at 523. However, the Court of Special Appeals also determined that

“a landlord cannot effect an eviction by itself—it must go to court and obtain a judgment

entered in accordance with non-pre-empted state law.” Id. Consequently, the Court of

Special Appeals concluded that there was no federal congressional intent to require “state



       12
           The Court of Special Appeals stated its view of the two federal interests at issue
using slightly different language later in its opinion: “(1) ensuring that federally-subsidized
housing remains a safe and drug-free environment; and (2) preserving a landlord’s ability
to initiate eviction actions against tenants that threaten the former goal.” Hosford, 229 Md.
App. at 529
                                              13
courts to order evictions upon a finding of a breach of the lease due to drug-related

activity[,]” without considering equitable considerations mandated under state law. Id. at

523-24.

       The Court of Special Appeals concluded that, based on its analysis of the federal

interests and applicable case law, “permitting State courts to exercise discretion and

consider equitable factors when deciding whether to rule in a landlord’s favor in an eviction

action concerning federally-subsidized housing is consistent with federal law and policy.”

Id. at 529. However, the Court of Special Appeals also emphasized that a trial court’s

discretion to review a landlord’s decision in the federally-subsidized housing context

should be narrow, and that courts should presume that drug-related criminal activity

“ordinarily” warrants eviction, explaining,

       We believe that courts can strike the proper balance between federal policy
       and state law by presuming that drug-related criminal activity is a breach that
       ordinarily warrants eviction under RP § 8-402(b)(1), but that this
       presumption may be rebutted by equitable factors that arise in a given case.
       This approach gives proper weight both to the exercise of the landlord’s
       discretion accorded under federal law to seek eviction, and to Maryland’s
       public policy, embodied in RP § 8-402.1(b), that tenants—especially
       impoverished and disabled ones—not be evicted automatically when good
       reasons are presented and credited to show that such eviction would be not
       only unduly harsh but not necessary to accommodate the Federal objectives.

Id. at 529-30 (emphasis in original).13 As the circuit court did not exercise such discretion,

the Court of Special Appeals reversed the grant of summary judgment. Id. at 530. Foghorn


       13
          The Court of Special Appeals noted that the circuit court had explicitly declined
to rule as to whether Mr. Hosford was entitled to have a jury determine whether a breach
was “substantial and warrants eviction.” Hosford, 229 Md. App. at 530 n.18. On appeal
to this Court, neither party has raised the issue of whether, when an defendant in an eviction
proceeding moves for a jury trial, the required determination under RP § 8-402.1(b)(1)
                                              14
thereafter petitioned this Court for a writ of certiorari, which we granted on December 2,

2016. 450 Md. 661 (2016).14

       On appeal to this Court, Foghorn presents a single question for our review,15 which

we have rephrased: Did the Court of Special Appeals err in holding that, in an eviction

action for a breach of lease, the requirements in RP § 8-402.1(b)(1) that a court must

determine that a tenant’s breach of lease was “substantial” and “warrants an eviction” in

order to award judgment for the restitution of the possession of the premises to the landlord




should be made by the trial judge or may properly be submitted to the jury. Thus, in our
interpretation of the statute in this opinion we shall decline to consider that issue.
       14
           After granting certiorari, we also granted two separate motions by parties seeking
to file an amici curiae brief in this matter: one by the Maryland Multi-Housing Association,
Inc. and another by the Public Justice Center, Homeless Persons Representation Project
and Disability Rights Maryland. See Md. Rule 8-511.
       15
          In his brief to this Court on appeal, Mr. Hosford also raises the issue of whether
the Court of Special Appeals erred in holding that his possession of marijuana was criminal
conduct. In essence, he contends that while the federal Controlled Substances Act
penalizes the possession of marijuana, that law does not necessarily mandate the imposition
of criminal penalties for possession of small amounts of marijuana. See 21 U.S.C. § 844a
(providing for civil penalties for possession of certain controlled substances in quantities
indicating the substances were for personal use only). Furthermore, notwithstanding the
Supreme Court’s ruling in Oakland Cannabis Buyers’ Co-op., 532 U.S. at 493, that there
was no defense of medical necessity for marijuana use or possession under the Controlled
Substances Act, Mr. Hosford maintains that more recent federal cases and policy
developments have cast doubt on that ruling. Thus, he maintains that even under federal
law a defendant might be able to successfully raise a necessity defense for marijuana
possession, and thereby avoid a conviction for marijuana possession. However, while the
issue of whether Mr. Hosford engaged in criminal conduct was raised and decided by the
trial court and ruled upon by the Court of Special Appeals, Mr. Hosford did not file a cross-
petition for certiorari to raise the issue on appeal to this Court. Therefore, we shall not
consider his claims as to this issue. See Md. Rule 8-131(b)(1).
                                             15
are not preempted by federal law and regulations governing federally-subsidized Section

8 project-based housing?16

      That question can be broken down into two parts:

   A. Was the Court of Special Appeals correct in holding that landlord-tenant law is an
      area that is traditionally within the domain of state law and, on that basis, applying
      a heightened presumption against federal preemption of Maryland’s landlord-tenant
      law, including RP § 8-402.1(b)(1)?

   B. If the answer to Question A is “yes,” was the Court of Special Appeals correct in
      holding that RP § 8-402.1(b)(1) does not conflict with the congressional intent
      behind the statute and regulations mandating certain lease provisions in Section 8
      project-based housing and, therefore, that the presumption against federal
      preemption is not overcome as to RP § 8-402.1(b)(1)?

      For the reasons stated below, we shall hold that the Court of Special Appeals

correctly concluded that landlord-tenant law is an area traditionally within the domain of

the states. And, although we shall decline to endorse the “major damage” standard of

review for areas of law within the traditional domain of the states, we shall hold that the

intermediate appellate court correctly applied a heightened presumption against federal

preemption. Finally, we shall hold that the Court of Special Appeals also was correct to

hold that the presumption against preemption is not overcome as to RP § 8-402.1 because

that statute does not stand in conflict with Congress’ intent behind the mandatory lease




      16
           In its petition for writ of certiorari, Foghorn phrased the question presented as
follows:

      Did the Court of Special Appeals err in its preemption analysis by concluding
      [that] [RP § 8-402.1] does not do “major damage” to the clear and manifest
      intent of Congress and express language of implementing regulations?

                                             16
provisions at issue. Therefore, we shall affirm the judgment of the Court of Special

Appeals.

                                        II.
                                STANDARD OF REVIEW

       The circuit court granted summary judgment in favor of Foghorn, and Foghorn

appeals from the Court of Special Appeals’ reversal of that grant of summary judgment. A

court may grant summary judgment in favor of the moving party “if the motion and

response show that there is no genuine dispute as to any material fact and that the party in

whose favor judgment is entered is entitled to judgment as a matter of law.” Md. Rule

2-501(f).

       The question of whether a trial court’s grant of summary judgment was
       proper is a question of law subject to de novo review on appeal. In reviewing
       a grant of summary judgment under [Maryland] Rule 2-501, we
       independently review the record to determine whether the parties properly
       generated a dispute of material fact, and, if not, whether the moving party is
       entitled to judgment as a matter of law. We review the record in the light
       most favorable to the nonmoving party and construe any reasonable
       inferences that may be drawn from the facts against the moving party.

Boland v. Boland, 423 Md. 296, 366 (2011) (quoting Haas v. Lockheed Martin Corp., 396

Md. 469, 479 (2007)).

       Here, the material facts are not in dispute—the parties do not contest that Mr.

Hosford possessed marijuana, and Mr. Hosford has not appealed from the circuit court’s

ruling that such possession was illegal activity in breach of the terms of his lease with

Foghorn. Instead, the sole issue before this Court is the purely legal issue of whether a trial

court could properly find that Mr. Hosford’s breach was “substantial and warrants eviction”

pursuant to RP § 8-402.1(b)(1), or whether that statute is preempted by federal law and

                                              17
regulations governing lease provisions in federally-subsidized housing. Like all questions

of law, we shall review that issue without deference to the conclusions of the trial court, or

the Court of Special Appeals.

                                           III.
                                       DISCUSSION

       “Federalism, central to the constitutional design, adopts the principle that both the

National and State Governments have elements of sovereignty the other is bound to

respect.” Arizona v. United States, 567 U.S. 387, 398 (2012). The existence of two

sovereigns allows for “the possibility that laws can be in conflict or at cross-purposes.” Id.

at 398-99. The Supremacy Clause was adopted with such conflicts in mind, and provides

that federal law “shall be the supreme law of the land; and the Judges in every State shall

be bound thereby, any thing in the Constitution or laws of any state to the contrary

notwithstanding.” U.S. Const. Art. VI, § 2.

       Nevertheless, the Supreme Court has noted that “[t]his relatively clear and simple

mandate has generated considerable discussion in cases where [courts] have had to discern

whether Congress has pre-empted state action in a particular area.” Lorillard Tobacco Co.

v. Reilly, 533 U.S. 525, 540-41 (2001). Indeed, courts have determined that there are at

least three instances in which state laws are preempted: express, field, and conflict

preemption. First, “[w]here Congress has expressly stated its intent to preempt state law,

federal law prevails” (express preemption). Wells v. Chevy Chase Bank, F.S.B., 377 Md.

197, 209-10 (2003); see also Arizona v. United States, 567 U.S. at 399 (“[T]he States are

precluded from regulating conduct in a field that Congress, acting within its proper


                                              18
authority, has determined must be regulated by its exclusive governance.”). Second,

preemption occurs “even where Congress has not expressly stated its intention in that

regard, if there is evidence of Congress’ intent to occupy a given field, and the state law

falls within that field” (field preemption). Wells, 377 Md. at 210 (citations and internal

quotation marks omitted); see also Arizona v. United States, 567 U.S. at 399 (“The intent

to displace state law altogether can be inferred from a framework of regulation ‘so

pervasive . . . that Congress left no room for the States to supplement it’” or where there is

a “‘federal interest . . . so dominant that the federal system will be assumed to preclude

enforcement of state laws on the same subject.’”) (quoting Rice v. Santa Fe Elevator Corp.,

331 U.S. 218, 230 (1947)). Third, “state laws are preempted when they conflict with

federal law” (conflict preemption). Arizona v. United States, 567 U.S. at 399; see also,

United Food & Comm. Workers Int’l Union, et al. v. Wal-Mart Stores, Inc., et al., --- Md.

---, No. 42, Sept. Term 2016 (June 22, 2017). Conflict preemption “includes cases where

compliance with both federal and state regulations is a physical impossibility,” as well as

“those instances where the challenged state law stands as an obstacle to the

accomplishment and execution of the full purposes and objectives of Congress[.]” Arizona

v. United States, 567 U.S. at 399 (citations and internal quotation marks omitted).

       In this case, the Court of Special Appeals stated that “[t]he parties agree, as do we,

that the concepts of express and field preemption are not applicable to this case.” Hosford,

229 Md. App. at 512. We agree with our brethren on the intermediate appellate court; the

parties do not raise the issue of express or field preemption in this appeal, and we discern

no congressional intent to expressly preempt state landlord-tenant law for federally-

                                             19
subsidized housing or to occupy the entire field of landlord-tenant law as to federally-

subsidized housing. Nor does Foghorn claim that it is impossible to comply with both the

state and federal law at issue. Consequently, we shall limit our discussion to whether RP

§ 8-402.1 “stands as an obstacle to the accomplishment and execution of the full purposes

and objectives of Congress” and therefore must be deemed to be preempted under the

doctrine of conflict preemption.

      In conflict preemption, as in all preemption cases, “[t]he purpose of Congress is the

ultimate touchstone[.]” Medtronic, Inc. v. Lohr, 518 U.S. 470, 485 (1996) (quoting Retail

Clerks Int’l Ass’n, Local 1625, AFL-CIO v. Schermerhorn, 375 U.S. 96, 103 (1963)).

Congress’ intent “primarily is discerned” by examining the language of the federal

statute(s) that allegedly preempt the state law as well as the “statutory framework”

surrounding the federal statute(s). Id. at 486 (citations and internal quotation marks

omitted). But, courts should also consider the “structure and purpose of the statute as a

whole, as revealed not only in the text, but through the reviewing court’s reasoned

understanding of the way in which Congress intended the statute and its surrounding

regulatory scheme to affect business, consumers, and the law.” Id. (citations and internal

quotation marks omitted).

      In addition to federal statutes, “an agency regulation with the force of law can pre-

empt conflicting state requirements.”    Wyeth v. Levine, 555 U.S. 555, 576 (2009).

However, when assessing the preemptive effect of federal regulations, courts perform their

“own conflict determination, relying on the substance of state and federal law and not on

agency proclamations of pre-emption.” Id. Furthermore, as the Court of Special Appeals

                                           20
noted in its discussion of preemption, “[f]ederal agencies sometimes express views

regarding preemption questions in ways that lack the formality of regulations, e.g., by

compliance handbooks, other guidance materials, and commentaries on regulations.”

Hosford, 229 Md. App. at 511. In such instances, “courts have afforded some weight to

the agency’s explanation of its view, but no weight to its conclusion[.]” Id. As the Supreme

Court explained in Wyeth,

       In prior cases, we have given some weight to an agency’s views about the
       impact of [state] tort law on federal objectives when the subject matter is
       technica[l] and the relevant history and background are complex and
       extensive. Even in such cases, however, we have not deferred to an agency’s
       conclusion that state law is pre-empted. Rather, we have attended to an
       agency’s explanation of how state law affects the regulatory scheme. While
       agencies have no special authority to pronounce on pre-emption absent
       delegation by Congress, they do have a unique understanding of the statutes
       they administer and an attendant ability to make informed determinations
       about how state requirements may pose an obstacle to the accomplishment
       and execution of the full purposes and objectives of Congress. The weight
       we accord the agency’s explanation of state law’s impact on the federal
       scheme depends on its thoroughness, consistency, and persuasiveness.

555 U.S. at 576-77 (emphasis and second alteration in original) (citations and internal

quotation marks omitted).

       However, when assessing congressional intent and weighing whether a state law

poses an obstacle to congressional purposes or objectives, courts must also apply a

presumption that Congress did not intend to preempt state law. As the Supreme Court has

explained, “because the States are independent sovereigns in our federal system, we have

long presumed that Congress does not cavalierly pre-empt state-law causes of action.”

Medtronic, 518 U.S. at 485. Thus, “[i]n all pre-emption cases, and particularly in those in

which Congress has ‘legislated . . . in [a] field which the States have traditionally occupied,’

                                              21
[courts] ‘start with the assumption that the historic police powers of the States were not to

be superseded by the Federal Act unless that was the clear and manifest purpose of

Congress.’” Id. (quoting Rice, 331 U.S. at 230); see also Bd. of Trs. of Emps.’ Ret. Sys. of

City of Balt. v. Mayor & City Council of Balt. City, 317 Md. 72, 116 (1989) (noting that

“in areas traditionally regulated by state and local governments, there is a strong

presumption against finding federal preemption”).

       Thus, due to the presumption against preemption, “[t]he mere fact of ‘tension’

between federal and state law is generally not enough to establish an obstacle supporting

preemption, particularly when the state law involves the exercise of traditional police

power.” Madeira v. Affordable Hous. Found., Inc., 469 F.3d 219, 241 (2d Cir. 2006).

Indeed, the Supreme Court has held that “[t]he case for federal pre-emption is particularly

weak where Congress has indicated its awareness of the operation of state law in a field of

federal interest, and has nonetheless decided to stand by both concepts and to tolerate

whatever tension there [is] between them.” Wyeth, 555 U.S. at 575 (quoting Bonito Boats,

Inc. v. Thunder Craft Boats, Inc., 489 U.S. 141, 166-67 (1989)).

       Although the presumption against preemption is well-established, and plainly

carries heightened force in instances where the state law at issue is in a field traditionally

occupied by the states, some courts have suggested the presumption imposes an even

higher bar against preemption. In Hillman v. Maretta, the Supreme Court held that “[t]he

regulation of domestic relations is traditionally the domain of state law[,]” and that

therefore there is a presumption against preemption of state statutes regulating domestic

relations and marital property. 133 S. Ct. at 1950. And the Supreme Court held that under

                                             22
that presumption, the state law “must do ‘major damage’ to ‘clear and substantial’ federal

interests before the Supremacy Clause will demand that state law will be overridden[.]”

Id. (quoting Hisquierdo, 439 U.S. at 581). The Court of Special Appeals applied that

standard in its conflict preemption analysis in the instant case. Hosford, 229 Md. App. at

512, 529.

       Although several courts have applied the major damage standard in a conflict

preemption analysis to state laws not involving marriage and marital property,17 other

courts appear to restrict the standard solely to conflicts involving state laws governing

domestic relations.18 To date, the Supreme Court has not applied the standard in a case



       17
          See e.g., In re Tribune Co. Fraudulent Conveyance Litig., 818 F.3d 98, 110-11
(2d Cir. 2016) (discussing the “major damage” standard as “strongest when Congress is
legislating in an area recognized as traditionally one of state law alone” but concluding that
bankruptcy was not such an area); Patriotic Veterans, Inc. v. Indiana, 736 F.3d 1041, 1050
(7th Cir. 2013) (applying “major damage” standard to review whether state law restricting
automated “robocalls” was preempted by federal telecommunications statute); Mass. Ass’n
of Private Career Sch. v. Healey, 159 F. Supp. 3d 173, 218 (D. Mass. 2016) (applying
“major damage” standard to review whether state statute restricting telemarketing was
preempted by federal telecommunications statute); Kennedy Tank & Mfg. Co. v. Emmert
Indus. Corp., 67 N.E.3d 1025, 1029-30 (Ind. 2017) (applying “major damage” standard to
determine whether Indiana state ten-year statute of limitations for actions by carriers for
breach of contract was preempted by federal Interstate Commerce Commission
Termination Act’s eighteen–month statute of limitations for actions by carriers); West v.
Seattle Port Comm’n, 380 P.3d 82, 87-88 (Wash. Ct. App. 2016) (applying “major
damage” standard to review whether state statute requiring that all meetings of a governing
body of a public agency be open to the public was preempted by Federal Shipping Act of
1984 as to meetings by ports agency).
       18
         See, e.g., Guardianship of O.D. v. Dillard, 177 So.3d 175, 186 (Miss. 2015), reh’g
denied (Nov. 12, 2015) (holding that the “major damage” standard applies to a preemption
analysis of state domestic relations law); In re Marriage of Herald & Steadman, 322 P.3d
546, 553 (Or. 2014) (same); Smith v. McIntosh, 70 So.3d 1277, 1280 (Ala. Civ. App. 2011)
(same); Biondo v. Biondo, 809 N.W.2d 397, 399-400 (Mich. Ct. App. 2011) (same).
                                             23
that did not involve a conflict between federal law and state domestic relations law. As the

Supreme Court has yet to clarify whether the “major damage” standard applies in a conflict

preemption analysis as to all state laws in areas of traditional state law regulation, or is

limited solely to state laws regulating marriage and marital property, we decline to adopt

that standard at this time. Instead, we shall apply the well-established presumption against

a judicial finding of conflict preemption, recognizing that the presumption holds the

greatest weight for state laws that are in areas traditionally regulated by the states.

   A. State Landlord-Tenant Law and the Presumption Against Federal Preemption

       Foghorn contends that the Court of Special Appeals erred in holding that landlord-

tenant law was an area within the traditional domain of state courts and, consequently,

erred in holding that a heightened presumption against federal preemption applied in this

case. Foghorn maintains that the Court of Special Appeals improperly relied upon what

Foghorn characterizes as dicta in Perry v. Housing Authority of City of Charleston, 664

F.2d 1210, 1216 (4th Cir. 1981) (“It would be hard to find an area of the law in which the

states have a greater interest or have had greater involvement than in the legal area of

landlord-tenant.”) and Forest City Residential Management, Inc. ex rel. Plymouth Square

Ltd. Dividend Housing Ass’n v. Beasley, 71 F. Supp. 3d 715, 732 (E.D. Mich. 2014)

(“[S]tate courts have jurisdiction to determine whether, and under what circumstances, a

landlord may evict a tenant for violation of lease provisions.”). Moreover, Foghorn insists

that the Court of Special Appeals’ conclusion that landlord-tenant law is a traditional state

law area “fails to take into account” both “the unique facts of the instant case” and recent

developments in federal law and regulations. In contrast, Mr. Hosford contends that the

                                              24
Court of Special Appeals was correct in holding that landlord-tenant law is a traditional

state law area and, therefore, that the intermediate appellate court did not err in applying

the presumption against preemption.

       The origins of American landlord-tenant law, a subset of property law, can be traced

back to the common law of England. See Brown, 350 Md. at 577-79 (discussing the origins

of an action for ejectment in English common law); see also Robert S. Schoshinski,

American Law of Landlord and Tenant § 1:1, 1-2 n.2 (1980); Douglas M. Bregman,

Maryland Landlord-Tenant Law: Practice and Procedure § 1.01-1.04, 1-10 (Matthew

Bender 4th ed. 2010, 2016 Supp.). That common law was imported to the American

colonies, and was retained and further developed by the states following the Revolution.

Bregman, Maryland Landlord-Tenant Law: Practice and Procedure § 1.05, 10-13.

Throughout the eighteenth and nineteenth centuries, landlord-tenant law was primarily a

creature of contract and the common law overseen by state or local courts. Id. In more

recent decades, state legislatures have enacted statutes that have greatly expanded tenant

rights and protections while limiting the power of landlords. See, e.g., Mary Ann Glendon,

The Transformation of American Landlord-Tenant Law, 23 B.C. L. Rev. 503 (1982);

Edward H. Rabin, The Revolution in Residential Landlord-Tenant Law: Causes and

Consequences, 69 Cornell L. Rev. 517 (1984). Thus, it is clear that landlord-tenant law

has historically been principally within the domain of the states.




                                             25
       Furthermore, in addition to the two cases relied upon by the Court of Special

Appeals,19 numerous courts have recognized that landlord-tenant law is an area

traditionally regulated by state and local governments, and one that has never been

federalized.   See Lindsey v. Normet, 405 U.S. 56, 68 (1972) (holding that “[t]he

Constitution has not federalized the substantive law of landlord-tenant relations”); Loretto

v. Teleprompter Manhattan CATV Corp., 458 U.S. 419, 440 (1982) (noting that “[t]his

Court has consistently affirmed that States have broad power to regulate housing conditions

in general and the landlord-tenant relationship in particular”); Villas at Parkside Partners

v. City of Farmers Branch, Tex., 726 F.3d 524, 565-66 (5th Cir. 2013) (concluding that

local housing regulation was within traditional police power of local jurisdictions); Powers

v. U.S. Postal Serv., 671 F.2d 1041, 1045 (7th Cir. 1982) (recognizing that “a federal

common law of landlord and tenant does not exist”); Hous. & Redevelopment Auth. of

Duluth v. Lee, 832 N.W.2d 868, 873 (Minn. Ct. App. 2013) (holding that “regulation of

landlord-tenant relations is a traditional area of state concern”), aff’d on other grounds, 852


       19
          Contrary to Foghorn’s assertions, the statements quoted and relied upon by the
Court of Special Appeals in both of the two cases on which it relied are not dicta. “Obiter
dictum” is typically a judicial comment “that is unnecessary to the decision in the case and
therefore not precedential (although it may be considered persuasive).” Black’s Law
Dictionary (10th ed. 2014). The determination of whether landlord-tenant law was in a
traditional state law area is necessary to the holding of both Perry and Forest City. See
Perry, 664 F.2d 1215-16 (concluding that landlord-tenant law is an area in which states
have great interest and involvement as necessary to the court’s determination of whether a
party had met one of the factors in the test stated in Cort v. Ash, 422 U.S. 66, 78 (1975) for
when a federal right of action exists under a federal statute); Forest City, 71 F. Supp. 3d
731-32 (concluding that state courts have jurisdiction over whether to evict a tenant as
necessary to the court’s holding that it would not exercise jurisdiction over a plaintiff’s
claim seeking a declaratory holding as to whether it could evict a tenant). Thus, while both
cases are persuasive authority only, their respective statements of law are not dicta.
                                              26
N.W.2d 683 (Minn. 2014); Rosario v. Diagonal Realty, LLC, 872 N.E.2d 860, 865 (N.Y.

2007) (holding same); Kadera v. Superior Court In & For Cty. of Maricopa, 931 P.2d

1067, 1071 (Ariz. Ct. App. 1996) (holding similarly); Rowe v. Pierce, 622 F. Supp. 1030,

1033 (D.D.C. 1985) (holding similarly); Troupe v. Fairview Apartments, 464 F. Supp. 234,

235 (E.D. Tenn. 1979) (holding similarly).

       Finally, as to Foghorn’s claims that the Court of Special Appeals failed to consider

the facts of this particular case or recent developments in federal law, such considerations

are irrelevant to deciding whether the presumption against preemption applies. In Wyeth,

the petitioner, a drug manufacturer, argued “that the presumption against pre-emption

should not apply . . . because the Federal Government has regulated drug labeling for more

than a century.” 555 U.S. at 565 n.3. The Supreme Court rejected that argument, stating

that the petitioner “misunderstands the principle” behind the presumption against

preemption. The Court clarified that the presumption “accounts for the historic presence

of state law but does not rely on the absence of federal regulation.” Id. Here, the recent

developments in federal law or facts specific to this case do not affect the “historic presence

of state law” in the area of landlord-tenant relations, and thus do not affect the application

of the presumption.

       Therefore, we hold that the Court of Special Appeals correctly concluded that

landlord-tenant law is in the traditional domain of state law and, consequently, correctly

applied a heightened presumption against federal preemption.




                                              27
   B. RP § 8-402.1 Conflict Preemption Analysis

       Applying the presumption against preemption and other principles of conflict

preemption discussed above, we must consider whether the requirement in RP §

8-402.1(b)(1) that a court in an eviction action must determine that a tenant’s breach of

lease was “substantial and warrants an eviction” before awarding possession to a landlord

conflicts with, and is thus preempted by, federal statutory and regulatory requirements

governing federally-subsidized Section 8 project-based housing.

       1. RP § 8-402.1

       RP § 8-402.1 “is the most recent of a trilogy of statutes providing landlords an

expedited remedy for the recovery of leased premises.” Brown, 350 Md. at 576. The first

of that trilogy, RP § 8-401, “permits a landlord to recover possession of leased premises

whenever the tenant fails to pay rent that is currently due and payable.” Id. The second,

RP § 8-402, “deals with tenants holding over after termination of the lease” and permits a

landlord to recover both possession and damages. Id. at 577. The eviction proceedings

under both statutes are expedited and summary in nature—in order to secure a judgment in

his favor, a landlord need prove only nonpayment of any amount of rent under § 8-401, or

a tenant holding over after the expiration of a lease and proper notice to quit under § 8-402.

Id. at 576-77.

       In contrast, RP § 8-402.1 provides a different procedure “for recovery of the

premises when the tenant has breached a covenant of the lease, other than the covenant to

pay rent that is currently due.” Id. at 577. In Brown, we traced the evolution of that

provision, starting from common law remedies through the enactment of the three summary

                                             28
eviction statutes. Id. at 577-84. We explained that prior to RP § 8-402.1, a landlord faced

with a breach of lease other than nonpayment of rent or holding over could pursue an action

for breach of contract or a common law action in ejectment. Id. at 582. But, in a common

law action for ejectment, a tenant could move to stay the eviction under equitable

considerations. Id. at 582-83. In order to avoid that prospect, landlords began pursuing

the summary eviction process under RP § 8-402 for breaches other than nonpayment of

rent. Id. at 583. We stated in Brown that “[t]he General Assembly was not content to have

the practice of using § 8-402 continued, but neither did it intend to leave landlords only to

the common law action of ejectment.” Id. at 584.

       Consequently, the General Assembly included in RP § 8-402.1 the language that is

the focus of the instant appeal, found in subsection (b)(1) of the statute, which states in

pertinent part:

       If the court determines that the tenant breached the terms of the lease and
       that the breach was substantial and warrants an eviction, the court shall give
       judgment for the restitution of the possession . . . .

(Emphasis added.) The highlighted language mandates that a court weigh equitable factors

before evicting a tenant and granting possession to a landlord.20 Those factors may include

“the actual loss or damage caused by the violation at issue, the likelihood of future



       20
            We noted in Brown that the language in RP § 8-402.1 “was necessarily fashioned
in the light of . . . the long-standing principle that forfeitures for breach of covenant were
not a matter of right but were subject to the intervention of equity when regarded as unfair
or inappropriate.” 350 Md. at 584. And, we stated that “[t]he inclusion of the phrase in
question, conditioning a forfeiture on a finding that the breach in question warranted that
relief, is in perfect harmony with those considerations[.]” Id.

                                             29
violations, and the existence of effective alternative remedies for past or existing

violations.” Id.

       2. Federal Housing Programs and “Section 8” Housing

       The federal government made its first major foray into public housing in 1937 with

the enactment of the Housing Act, also known as the Wagner-Steagall Act. Pub. L. No.

75-412, 50 Stat. 888 (1937). Congress passed the Act in order to,

       assist the several States and their political subdivisions to alleviate present
       and recurring unemployment and to remedy the unsafe and insanitary
       housing conditions and the acute shortage of decent, safe, and sanitary
       dwellings for families of low income, in rural or urban communities, that are
       injurious to the health, safety, and morals of the citizens of the Nation.

Id. at 50 Stat. 888, 896; see also, Roberta L. Rubin, Public Housing Development—Mixed

Finance in the Context of Historical Trends, in Navigating HUD Programs, A

Practitioners’ Guide to the Labyrinth 232-34 (George Weidenfeller & Julie McGovern,

eds. 2012) (discussing the purpose of the Housing Act). While there have been numerous

amendments and policy shifts to the 1937 Housing Act over the decades since its

enactment, the underlying purpose of the Act to provide “decent, safe, and sanitary”

housing for low-income Americans has remained the same. And, as one commentator has

described, “[i]n the years since the creation of the [federal] public housing program,

successive waves of reform have shifted the vision underlying the creation of new public

housing[,]” but “[t]he basic structure . . . as a program in which the federal government

finances development and ownership of housing by state and local agencies [has] remained




                                             30
largely constant[.]” Rubin, supra at 234.21 In 1965, Congress amended the Housing Act

and merged all federal housing agencies into the Department of Housing & Urban

Development (“HUD”). See Department of Housing & Urban Development Act, Pub. L.

No. 89-174, 79 Stat. 667 (1965). HUD remains the federal agency overseeing federal

housing programs today.

      The current structure for federally-subsidized housing programs stems primarily

from the Housing and Community Development Act (“HDCA”), Pub. L. 93-383, 88 Stat.

633 (1974), codified at 42 U.S.C. § 1437f. The HDCA amended Section 8 of the original

1937 Housing Act into what has become known as the “Section 8 housing” program.

Section 8 housing is divided into two major categories: the tenant-based program and the

project-based program. See 42 U.S.C. §§ 1437f(b)(2), 1437f(e)(1); see also Michael A.

Reardon and Tatiana Gutierrez Abendschein, The Section 8 Housing Assistance Program,

in Navigating HUD Programs, A Practitioners’ Guide to the Labyrinth, 319-25. In both

programs, tenants pay thirty percent of their adjusted income, and the Section 8 program

pays the difference between the tenant payment and the rent, up to a certain monthly

amount. Reardon and Abendschein, supra at 326. In the instant case, Ruscombe Gardens




      21
          For a thorough discussion of the evolution of the development of federal public
housing programs see Rubin, supra at 234-81. In the 1990s, significant changes were made
to the public housing system that permitted state and local public housing authorities to
participate in developing “mixed-finance projects” assisted in part by private-sector
sources. Id. at 246-47. However, those changes did not fundamentally alter the structure
of the system as one with significant federal funding but with housing projects overseen
and directed by state and local agencies.
                                           31
Apartments receives such federally-subsidized payments directly through the project-based

Section 8 housing program.

      In 1988, Congress amended the Housing Act by enacting the Anti-Drug Abuse Act

(“ADAA”) of 1988. Pub L. No. 100-690, 102 Stat. 4181 (1988). The subchapter of the

ADAA pertaining to public housing projects, entitled the Public Housing Drug Elimination

Act of 1988, contained the following findings of Congress:

      The Congress finds that—

             (1) the Federal Government has a duty to provide public housing that
             is decent, safe, and free from illegal drugs;

             (2) public housing projects in many areas suffer from rampant drug-
             related crime;

             (3) drug dealers are increasingly imposing a reign of terror on public
             housing tenants;

             (4) the increase in drug-related crime not only leads to murders,
             muggings, and other forms of violence against tenants, but also to a
             deterioration of the physical environment that requires substantial
             governmental expenditures; and

             (5) local law enforcement authorities often lack the resources to deal
             with the drug problem in public housing, particularly in light of the
             recent reductions in Federal aid to cities.

102 Stat. 4295, 4301 (1988). Accordingly, Congress revised 42 U.S.C. § 1437d to include

the following provision,

      Each public housing agency shall utilize leases which—

                                          ***

      provide that . . . any drug-related criminal activity on or off such premises,
      engaged in by a public housing tenant, any member of the tenant’s


                                           32
       household, or any guest or other person under the tenant’s control, shall be
       cause for termination of tenancy[.]

42 U.S.C. § 1437d(l)(6); see also 102 Stat. at 4300.

       In 2002, the Supreme Court had cause to interpret the provisions of 42 U.S.C. §

1437d(l)(6) in Department of Housing & Urban Development v. Rucker, 535 U.S. 125

(2002). In that case, a local public housing authority initiated eviction proceedings against

four tenants in state court based upon breaches of the mandatory lease provision in those

tenants’ leases by members of the tenants’ households or by their guests. Id. at 128. The

tenants challenged HUD regulations implementing the provision, contending, among other

claims, that the statute did not require the eviction of “innocent” tenants who did not know,

or have reason to know, of the drug-related criminal activity of household members or

guests. Id. at 129.

       The Supreme Court rejected that claim, and held that “42 U.S.C. § 1437d(l)(6)

unambiguously requires lease terms that vest local public housing authorities with the

discretion to evict tenants for the drug-related activity of household members and guests

whether or not the tenant knew, or should have known, about the activity.” Id. at 130.

However, the Supreme Court emphasized that “[t]he statute does not require the eviction

of any tenant who violated the lease provision[,]” but rather “entrusts that decision to the

local public housing authorities, who are in the best position to take account of, among

other things, the degree to which the housing project suffers from rampant drug-related or

violent crime, the seriousness of the offending action, and the extent to which the




                                             33
leaseholder has . . . taken all reasonable steps to prevent or mitigate the offending action[.]”

Id. at 133-34 (citations and internal quotation marks omitted).

       3. Federal Housing Program Provisions at Issue in the Instant Case

       The changes made by Congress in the ADAA to 42 U.S.C. § 1437d apply only to

traditional public housing programs and do not apply to Section 8 project-based housing

programs such as Ruscombe Gardens. However, in 1998, Congress passed the Quality

Housing and Work Responsibility Act (the “QHWRA”), which extended a substantively

similar statutory requirement to Section 8 programs like Ruscombe Gardens. See Pub. L.

No. 105-276, title v, 112 Stat. 2461, 2518 (1998). The new requirement revised 42 U.S.C.

§ 1437f to include, in pertinent part, the following provision,

       Contracts to make assistance payments entered into by a public housing
       agency with an owner of existing housing units shall provide (with respect
       to any unit) that—

                                             ***

       (B)    (i) the lease between the tenant and the owner shall be for at least one
              year or the term of such contract, whichever is shorter, and shall
              contain other terms and conditions specified by the Secretary;

              (ii) during the term of the lease, the owner shall not terminate the
              tenancy except for serious or repeated violation of the terms and
              conditions of the lease, for violation of applicable Federal, State, or
              local law, or for other good cause;

              (iii) during the term of the lease . . . any drug-related criminal
              activity on or near such premises, engaged in by a tenant of any
              unit, any member of the tenant’s household, or any guest or other
              person under the tenant’s control, shall be cause for termination
              of tenancy[.]

                                             ***


                                              34
42 U.S.C. § 1437f(d)(1) (emphasis added). The congressional findings for the QHWRA

did not explain why Congress amended 42 U.S.C. § 1437f to add the mandatory lease

provision. See 112 Stat. 2520-21. Therefore, we shall read the provision in light of the

congressional findings for the earlier version of the provision now contained in 42 U.S.C.

§ 1437d(l)(6), as well as the Supreme Court’s interpretation of that provision in Rucker,

535 U.S. 125.

        Also relevant are HUD regulations that govern the termination and eviction of

tenants in Section 8 project-based housing. 24 C.F.R. § 880.607 is the general regulation

controlling termination of tenancy for Section 8 project-based housing programs. That

regulation provides that a landlord may not terminate a tenancy except for certain specified

grounds, which include “[m]aterial noncompliance with the lease” and “[c]riminal activity

by a covered person[,]” such as the drug-related criminal activity addressed in 42 U.S.C. §

1437f(d)(1)(B)(iii) and its other implementing regulations. However, it also clearly states

that “[a]ll terminations must also be in accordance with the provisions of any State and

local landlord tenant law[.]” 24 C.F.R. § 880.607(b)(1)(iv) (emphasis added).

        The implementing regulations for the mandatory lease provision in 42 U.S.C. §

1437f(d)(1)(B)(iii) are found at 24 C.F.R. §§ 5.850 et seq. 24 C.F.R § 5.851(b) authorizes

landlords to terminate leases in accordance with the standards set in §§ 5.850 et seq., but

only “in accordance with your leases and landlord-tenant law . . . .” 24 C.F.R § 5.852(a)

describes a landlord’s discretion in screening and evicting tenants and provides, in pertinent

part,



                                             35
       (a) General. If the law and regulation permit you to take an action but do not
       require action to be taken, you may take or not take the action in accordance
       with your standards for admission and eviction. Consistent with the
       application of your admission and eviction standards, you may consider all
       of the circumstances relevant to a particular admission or eviction case, such
       as:

              (1) The seriousness of the offending action;

              (2) The effect on the community of denial or termination or the failure
              of the responsible entity to take such action;

              (3) The extent of participation by the leaseholder in the offending
              action;

              (4) The effect of denial of admission or termination of tenancy on
              household members not involved in the offending action;

              (5) The demand for assisted housing by families who will adhere to
              lease responsibilities;

              (6) The extent to which the leaseholder has shown personal
              responsibility and taken all reasonable steps to prevent or mitigate the
              offending action; and

              (7) The effect of the responsible entity’s action on the integrity of the
              program.

24. C.F.R. § 5.858 implements the mandatory lease requirement stated in 42 U.S.C. § 1437f

as to drug-related criminal activity, and provides,

       The lease must provide that drug-related criminal activity engaged in on or
       near the premises by any tenant, household member, or guest, and any such
       activity engaged in on the premises by any other person under the tenant’s
       control, is grounds for you to terminate tenancy. In addition, the lease must
       allow you to evict a family when you determine that a household member is
       illegally using a drug or when you determine that a pattern of illegal use of a
       drug interferes with the health, safety, or right to peaceful enjoyment of the
       premises by other residents.




                                             36
Finally, 24 C.F.R. § 5.861 describes a landlord’s discretion to evict for criminal activity

even in the absence of a conviction, and provides,

       You may terminate tenancy and evict the tenant through judicial action for
       criminal activity by a covered person in accordance with this subpart if you
       determine that the covered person has engaged in the criminal activity,
       regardless of whether the covered person has been arrested or convicted for
       such activity and without satisfying a criminal conviction standard of proof
       of the activity.

(Emphasis added.)

       4. Congressional Intent Behind the Federal Provisions at Issue and Whether RP §
          8 402.1(b)(1) is an Obstacle to That Intent

       Foghorn claims that Congress’ broad goal in enacting 42 U.S.C. §

1437f(d)(1)(B)(iii) was to “achieve federally assisted low-income housing that is decent,

safe[,] and free from illegal drugs.” (Emphasis added.) Foghorn also maintains that

“Congress’ [specific] method of achieving its goal” was to authorize “housing providers

to evict tenants who engage in drug-related criminal activity.” (Emphasis added.)

       Foghorn further contends that RP § 8-402.1(b)(1) is an obstacle to the

accomplishment and execution of the Congressional intent to achieve drug-free housing

because Maryland courts might “allow[ ] a tenant to continue to reside in [his] subsidized

housing unit after committing a drug-crime on a purely equitable basis[.]” According to

Foghorn, that would reduce the incentive of tenants not to use illegal drugs, counter to the

Congressional intent to remedy drug-related crime, and would “threaten[ ] the integrity of

the entire housing project and the rights of all tenants residing therein.”

       Foghorn also contends that RP § 8-402.1(b)(1) undermines the discretion afforded

to landlords. Foghorn maintains that the “only role of [a] state court in federally-subsidized

                                              37
housing evictions concerning drug-related criminal activity is whether the grounds for

eviction relied upon by the housing provider actually exist.” Foghorn thus insists that “any

other or additional inquiry by [a] state court inevitably acts to limit the housing provider

from exercising its Congressionally-founded discretion, and would [thus] be preempted by

federal law.”

       Mr. Hosford responds that Foghorn has misstated Congress’ intent behind the

federal statute and regulations at issue. According to Mr. Hosford, Congress intended to

vest landlords with the discretion to decide whether a breach in a particular case “either

justified maintaining a family in its housing or initiating a termination action.” And Mr.

Hosford contends that rather than standing as an obstacle to federal law, RP § 8-402.1(b)(1)

“work[s] in concert” with federal law.

       Initially, we disagree with Foghorn’s statements of the congressional intent behind

the mandate in 42 U.S.C. § 1437f(d)(1)(B)(iii) that all Section 8 project-based housing

must include lease provisions providing that “any drug-related criminal activity on or near

[the project] premises, engaged in by a tenant of any unit, any member of the tenant’s

household, or any guest or other person under the tenant’s control, shall be cause for

termination of tenancy.” Our examination of the relevant statutes, regulations, and the

Supreme Court’s holding in Rucker leads to the following conclusions regarding the

congressional intent behind that mandatory lease provision. First, Congress’ broad intent

was to reduce drug-related crime in federal-subsidized housing that threatens resident

safety and causes deterioration of the condition of housing that requires significant

government expenditures. This is clear from the congressional findings that accompanied

                                            38
the enactment of the ADAA and the original mandatory lease provision statute in 42 U.S.C.

§ 1437d(l)(6).      See Anti-Drug Abuse Act, 102 Stat. 4295, 4301 (1988) (describing

Congressional findings behind the ADAA, including “(2) public housing projects in many

areas suffer from rampant drug-related crime; (3) drug dealers are increasingly imposing a

reign of terror on public housing tenants; (4) the increase in drug-related crime not only

leads to murders, muggings, and other forms of violence against tenants, but also to a

deterioration of the physical environment that requires substantial governmental

expenditures”).22

       In those findings, Congress also stated that “the Federal Government has a duty to

provide public housing that is decent, safe, and free from illegal drugs.” Id. However, it

is clear that Congress recognized that “duty” was an aspirational one. Congress described

“rampant drug-related crime” and a “reign of terror” imposed by drug dealers in public

housing projects, and noted that there had been substantial reductions in federal aid to cities

to address drug-related crime. Id. Congress could not have expected the mandatory lease

provision to resolve such entrenched problems.

       Moreover, Congress declined to mandate an absolute, zero-tolerance policy for all

drug-related criminal conduct in public housing or federally-subsidized housing. Congress

has required the eviction of tenants in public housing under other circumstances—for



       22
           That Congress’ broad intent was to reduce drug-related crime is also consistent
with the original goal of the Housing Act, to “remedy the unsafe and insanitary housing
conditions and the acute shortage of decent, safe, and sanitary dwellings for families of low
income, in rural or urban communities, that are injurious to the health, safety, and morals
of the citizens of the Nation.” Pub. L. No. 75-412, 50 Stat. 888, 896 (1937).
                                              39
instance, 42 U.S.C. § 1437n(f)(2) requires that a public housing agency “immediately and

permanently terminate the tenancy” of anyone convicted of manufacturing or producing

methamphetamines on the premises. However, neither the original ADAA as enacted in

42 U.S.C. § 1437d nor the addition of a similar provision for Section 8 housing in 42 U.S.C.

§ 1437f mandated the eviction of tenants for any possession of illegal drugs or other drug-

related criminal activity.

       Thus, contrary to Foghorn’s assertions, in enacting the ADAA and later expanding

it to Section 8 housing, Congress recognized that drug-related criminal activity was a long-

term, systemic problem, and did not intend to “achieve” housing that was entirely free from

illegal drugs.23 Rather, Congress intended to reduce drug-related crime in public housing

projects and federally-subsidized housing, particularly drug-related crime that threatened

resident safety or the maintenance of housing facilities.

       The second clearly discernable intent of Congress in enacting 42 U.S.C. §

1437f(d)(1)(B)(iii), was a more specific one, namely, to vest landlords with significant

discretion to bring an eviction action against tenants for any drug-related criminal conduct

in order to effectuate its broader aim. Congress clearly stated that a landlord could bring

an eviction action for drug-related criminal activity “on or near” the rented premises, and


       23
           Indeed, in light of the prevalence of illegal drugs and drug-related criminal
activity in modern American life, it would be absurd to conclude that Congress intended to
“achieve” a drug-free housing environment solely from the inclusion of a mandatory lease
provision in public housing lease agreements, without providing additional resources for
police or other governmental bodies to tackle drug-related criminal activity directly. We
must reject such an absurd interpretation of the federal statute. See Mayor & Council of
Rockville v. Rylyns Enters., Inc., 372 Md. 514, 550 (2002) (noting that “absurd results in
the interpretive analysis of a statute are to be shunned”).
                                             40
whether by the tenant, “any member of the tenant’s household, or any guest or other person

under the tenant’s control[.]” Id. And, as clarified in HUD regulations, a landlord could

bring such an eviction action even in the absence of a criminal conviction, and without

needing to meet the standards of proof required in criminal cases. See 24 C.F.R. § 5.861.

The Supreme Court has emphasized that a landlord is generally in “the best position to take

account of, among other things, the degree to which the housing project suffers from

rampant drug-related or violent crime, the seriousness of the offending action, and the

extent to which the leaseholder has . . . taken all reasonable steps to prevent or mitigate the

offending action[.]” Rucker, 535 U.S. at 134 (citations and internal quotation marks

omitted); see also 24 C.F.R § 5.852 (listing factors that a landlord “may” consider in

determining whether or not to evict for drug-related criminal activity).

       However, it is also clear, at least for Section 8 project-based housing programs, that

Congress intended that landlords would act to evict solely by bringing an eviction action

in state or local courts, subject to the provisions of state landlord-tenant law. 42 U.S.C. §

1437f(d)(1)(B)(iii) does not directly specify how evictions are to be carried out, referring

only to “termination of tenancy.” But HUD regulations subsequently clarified the meaning

of that statutory provision. 24 § C.F.R. 880.607, the general regulation controlling

termination of tenancy for Section 8 project-based housing programs, clearly states that

“[a]ll terminations must also be in accordance with the provisions of any State and local

landlord tenant law.” (Emphasis added.) The implementing regulations for 42 U.S.C. §

1437f(d)(1)(B)(iii) similarly state that evictions must be in accordance with state landlord-



                                              41
tenant law. See 24 C.F.R § 5.851(b).24 And, 24 C.F.R. 5.861 clarifies that a landlord may

only move to terminate tenancy and evict “through judicial action” for drug-related

criminal activity by a tenant, household member, or guest. (Emphasis added.)

       Thus, Foghorn is incorrect when it contends that “Congress’ [specific] method of

achieving its goal” was to authorize “housing providers to evict tenants who engage in

drug-related criminal activity.” Rather, Congress intended that housing providers in

Section 8 project-based housing programs would have substantial discretion to bring an

eviction action for any drug-related criminal activity. And Congress intended that such

an eviction action would proceed in accordance with state landlord-tenant law provisions

and procedures.

       RP § 8-402.1(b)(1) does not pose an obstacle to either the broad or specific

congressional intent behind the mandatory lease provisions at issue. A Maryland court

applying RP § 8-402.1(b)(1) may determine that an individual instance of drug possession

by a tenant in federally-subsidized housing is not a “substantial” breach of the mandatory

lease provision, or does not “warrant eviction.” However, as described above, Congress

did not intend to mandate that every instance of drug possession must result in eviction,

without any consideration of equitable factors. See Rucker, 535 U.S. at 133-34 (noting that

the mandatory lease provision statute at issue in that case “does not require the eviction of


       24
          24 C.F.R § 5.851(b) states that landlords may act to evict under the lease terms
mandated in 42 U.S.C. § 1437f “in accordance with . . . landlord-tenant law . . . .” Although
the regulation does not directly provide that evictions must be made in accordance with
state landlord-tenant law, as we have previously discussed, there is no federal common law
or statutory provisions regulating landlord-tenant relations—landlord-tenant law is purely
a creature of state and local law.
                                             42
any tenant who violated the lease provision” (emphasis in original)). Indeed, as previously

noted, one of the enabling regulations for 42 U.S.C. § 1437f(d)(1)(B)(iii) includes a list of

equitable considerations for a landlord to consider when choosing whether or not to bring

an eviction action. See 24 C.F.R. § 5.852. Those factors include equitable considerations

such as “[t]he seriousness of the offending action” and “[t]he extent to which the

leaseholder has shown personal responsibility and taken all reasonable steps to prevent or

mitigate the offending action[.]” Id.

       Furthermore, as shown in the congressional findings discussed above, Congress was

most concerned about drug-related criminal activity that threatened the health or safety of

residents, or threatened to do significant damage to housing properties. The judicial review

mandated in RP § 8-402.1(b)(1) will not conflict with those core congressional concerns:

If the illegal conduct of a tenant, household member, or guest in federally-subsidized

housing involves a violent drug-related crime, or the distribution of drugs from a rental

unit, or significant property damage caused by drug-related activity, such conduct would

surely be both “substantial” and “warrant eviction.” We agree with the view expressed by

our intermediate appellate court brethren that Maryland trial courts are entirely capable of

balancing equitable considerations that may merit leniency against the need to protect the

safety of others in the housing project and the integrity of the housing project. See Hosford,

229 Md. at 529-30. Thus, we do not believe that the application of RP § 8-402.1(b)(1) will

incentivize drug use, undermine the integrity of housing projects, or threaten the safety or

rights of other tenants.



                                             43
       Nor do we agree with Foghorn that a trial court reviewing an eviction to determine

whether it is “substantial” and “warrants eviction” undermines the discretion afforded to

landlords under the federal provisions at issue. Foghorn apparently regards the mandatory

lease provision in 42 U.S.C. § 1437f(d)(1)(B)(iii) as expressing a congressional intent that

state courts must rubberstamp a landlord’s decision to evict, so long as the court determines

that the decision to evict was indeed based on some drug-related criminal activity.

However, as noted above, while Congress clearly intended to afford landlords in Section 8

project-based housing substantial discretion to take action against tenants for any drug-

related criminal activity, HUD regulations have clarified that Congress intended that action

to occur solely by bringing an eviction action in state court in accordance with state

landlord-tenant law. Applying the presumption against a finding of federal preemption,

we conclude that Congress’ intent that evictions would proceed in state court, applying

state landlord-tenant law, is a strong indication that Congress did not intend to preempt that

state law. As the Supreme Court emphasized in Wyeth, “[t]he case for federal pre-emption

is particularly weak where Congress has indicated its awareness of the operation of state

law in a field of federal interest, and has nonetheless decided to stand by both concepts and

to tolerate whatever tension there [is] between them.” 555 U.S. at 575 (quoting Bonito

Boats, Inc., 489 U.S. at 166-67).

       Furthermore, RP § 8-402.1 does not limit a landlord’s discretion to bring an eviction

action in any way. Instead, once a landlord has exercised the discretion afforded by

Congress and decided to move to evict, the statute ensures that the proposed eviction is

subject to meaningful judicial review under equitable considerations that have long been

                                             44
part of Maryland landlord-tenant law. See Brown, 350 Md. at 584. In other words, RP §

8-402.1(b)(1) adds a judicial “second look” as to whether equitable considerations merit

relief from eviction, but does not conflict with or obstruct Congress’ intent that the initial

discretion as to whether to bring an eviction action lies solely with a landlord. In this

instance, the federal and state provisions thus work in harmony with one another. See e.g.,

Rosario, 872 N.E.2d at 865 (rejecting an argument that Section 8 housing law and federal

regulations preempted New York state law, and noting that in regulating federally-

subsidized housing, “federal and state law depend on each other; neither excludes the

other”).

       The Court of Special Appeals reached a similar conclusion that federal provisions

governing Section 8 housing can work in harmony with RP § 8-402.1 and other Maryland

landlord-tenant statutes providing for summary ejectment procedures in Grady

Management, Inc. v. Epps, 218 Md. App. 712 (2014). In Epps, a landlord in Section 8

project-based housing brought successive breach of lease actions against a tenant for

making loud noises and threatening other tenants. Id. at 716-19. The intermediate

appellate court determined that the lease at issue was subject to a federal requirement that

a landlord must show “good cause” to refuse to renew tenancy. Id. at 728-32. The landlord

in Epps contended that “‘landlords are not held to the more stringent requirements

established by Maryland’s breach of lease statute’ when establishing good cause to

terminate or to not renew a lease at the end of a term.” Id. at 732. The Court of Special

Appeals disagreed, holding that “[t]he requirement of [RP] § 8-402.1 that a claimed

‘breach’ must ‘warrant[] an eviction’ does not, in our view, impose on a landlord seeking

                                             45
to terminate a project-based subsidized lease a ‘more stringent’ demonstration of good

cause than is necessary.” Id. at 734. Similarly, in this case, we conclude that RP § 8-402.1

does not impose a “more stringent” standard for a landlord to secure an eviction for a breach

of lease due to drug-related criminal activity than that set forth in federal law and

regulations—it merely subjects the landlord’s discretionary decision to bring an eviction

action to appropriate judicial review.

       Foghorn relies upon the Supreme Court’s holding in Rucker as support for his

contention that Congress intended to vest landlords with effectively unreviewable

discretion to evict. In Rucker, the Supreme Court stated that “42 U.S.C. § 1437d(l )(6)

unambiguously requires lease terms that vest local public housing authorities with the

discretion to evict tenants for the drug-related activity of household members and guests

whether or not the tenant knew, or should have known, about the activity.” 535 U.S. at

130 (emphasis added). However, the Supreme Court’s emphasis on public housing

authorities’ discretion must be viewed in context—its holding was in response to a claim

that the statute should be interpreted to mean that public housing authorities did not have

the discretion to evict “innocent” tenants who did not directly participate in drug-related

criminal activity. Whether the federal statute preempted state law or the discretion of state

courts was not at issue, and was not addressed by the Supreme Court. Thus, Rucker does

not stand for the proposition that Congress intended local public housing authorities have

absolute discretion to evict tenants under 42 U.S.C. § 1437d(l)(6), and that a state court

must merely rubberstamp the landlord’s decision. Further, to the extent that Rucker may

conflict with our holding today, we note that it involved an interpretation of 42 U.S.C. §

                                             46
1437d governing public housing projects, and not § 1437f governing the type of Section 8

project-based housing that is at issue before us. The regulations discussed above specific

to § 1437f clarify that, at least for that statute, a landlord must pursue an eviction in state

court, and in accordance with state landlord-tenant law.

       Foghorn also directs our attention to two agency guidance materials, which it asserts

demonstrate an intent for the federal law to preempt state laws such as the disputed portions

of RP § 8-402.1: HUD’s Handbook 4350.3 and the preamble to 24 C.F.R. § 5.850 et seq.

We accord “some weight” to these agency views, depending on their “thoroughness,

consistency, and persuasiveness.” Wyeth, 555 U.S. at 576-77. However, we do not defer

to the agency’s conclusion that state law is preempted. Id.

       The Court of Special Appeals provided a thorough and cogent analysis as to each of

the two guidance documents raised by Foghorn. The Court of Special Appeals first

addressed HUD’s Handbook 4350.3:

             Foghorn directs us to the section of the Handbook that discusses
       procedures for judicial actions to evict a tenant of federally-subsidized
       housing, which states:

              Judicial action.

                     a. An owner must not evict any tenant except by judicial
                     action pursuant to state and local laws.

                                           ***

                     d. A tenant may rely on state or local laws governing
                     eviction procedures where such laws provide the tenant
                     procedural rights that are in addition to those provided
                     by the regulatory agreements, except where such laws
                     have been preempted under 24 C.F.R. Part 246, Local
                     Rent Control, or by other action of the United States.

                                              47
      Handbook 4350.3 at [8-13.B.5]

              Foghorn overlooks the seemingly clear language in subsection a. and
      the first clause in subsection d. Focusing instead on the second clause in
      subsection d., Foghorn argues that HUD intended to preempt state laws that
      are incongruent with 42 U.S.C. § 1437f and 24 C.F.R. § 5.858 because
      subsection d. explicitly references the preemption of state laws. However, .
      . . HUD’s example of an “action of the United States” is 24 C.F.R. Part 246.
      The introduction to that regulation describes the scope of Part 246:

             The regulation of rents for a project coming within the scope
             of ‘Subpart B—Unsubsidized Insured Projects’ is preempted
             under these regulations only when the Department determines
             that the delay or decision of the local rent control board . . .
             jeopardizes the Department’s economic interest in a project
             covered by that subpart. The regulation of rents for projects
             coming within the scope of ‘Subpart C—Subsidized Insured
             Projects’ is preempted in its entirety by the promulgation of
             these regulations. . . .

      24 C.F.R. § 246.1(a) (emphasis added).

              The preemption language in 24 C.F.R. § 246.1(a) is explicit. It
      suggests to us that, when HUD used the term “other action of the United
      States” in Handbook 4350.3, the Department was referring to actions by the
      federal government that clearly and unmistakably indicate that state or local
      law is preempted. Nothing in the Federal Housing Act explicitly preempts
      state and local landlord-tenant laws; and nothing in 24 C.F.R. § 5.850 et seq.
      expresses an explicit intent to preempt state or local laws concerning eviction
      procedures.

Hosford, 229 Md. App. at 519-20.

      The intermediate appellate court then turned to the preamble to the regulation

adopting 24 C.F.R. § 5.850 et seq.:

             The preamble is an introductory statement . . . , which contains
      information on the final rule such as a summary of the rule, the effective date
      of the rule, and other supplementary information on the rule. 66 Fed. Reg.
      28776 (May 24, 2001). What is of particular interest to us is a portion of the
      preamble to 24 C.F.R. § 5.850 and related regulations that discuss proposed

                                            48
amendments to the regulations which were received by HUD during the
public comment period. Foghorn places special significance on a portion of
HUD’s response to one comment, arguing that it reveals HUD’s intent to
sharply limit the role of state courts in eviction proceedings.

       The commenter, a legal services organization, recommended that
HUD modify its proposed regulations for lease provision requirements in
order to:

       [P]reserv[e] for [public housing authorities] (and add[] for
       courts) ‘discretion to consider all of the circumstances of the
       case, including the seriousness of the offense, the extent of
       participation by family members, and the effects that the
       eviction would have on family members not involved in the
       proscribed activity.’

Id. at 28782 (emphasis added).

In response, the Office wrote:

       ...

       The statute does not authorize courts to exercise the same type
       of discretion. Courts determine whether a violation of the lease
       has occurred and whether the lease provides that such a
       violation is grounds for eviction of the persons whom the
       [public housing authority] seeks to evict. . . . [I]t is important
       to recognize that . . . a court’s function under HUD’s
       regulations is to determine whether an eviction meets the
       requirements of the lease . . . and not whether a [public housing
       authority] has considered additional social and situational
       factors that HUD’s regulations authorize, but do not require,
       a [public housing authority] to consider in making its decision
       whether or not to pursue eviction of any family or individual
       whom, under the lease, the [public housing authority] has the
       legal right to evict.

Id. (emphasis added).

        Based on this language, Foghorn argues that HUD clearly intended to
restrict State courts’ role in eviction actions to determining whether a tenant
of federally-subsidized housing breached the lease. But HUD’s response


                                      49
       cannot be read in a vacuum; it was written in response to a comment, and
       must be considered in that context.

              The commenter suggested that HUD should modify the regulation in
       order to enable State courts to consider “all of the circumstances of the case”
       before ordering an eviction. In response, the Office explained that it would
       not implement this recommendation because HUD’s authority to enact the
       regulations derived from the governing statute . . . and the statute does not
       provide courts with authority to exercise discretion over eviction actions for
       tenants of federally-subsidized housing. . . .

              The Office further explained that, as far as [HUD was] concerned, the
       courts’ role is limited to determining whether a tenant has breached the lease
       and that courts do not have the authority to decide “whether a [landlord] has
       considered additional social and situational factors that HUD’s regulations
       authorize, but do not require[.]”

              The Office’s response to the comment makes it clear that [in the view
       of HUD] a state court could not, as a prerequisite to ordering eviction,
       consider whether a landlord’s decision to initiate eviction proceedings was
       consistent with HUD guidelines. . . . But deciding whether a landlord’s
       decision to seek eviction is consistent with federal policy is one thing;
       deciding whether eviction is appropriate based upon considerations of equity
       or other principles arising out of state law is quite another. The 2001
       preamble does not purport to address the authority of state courts to exercise
       discretion pursuant to state statutory or common law.

Id. at 520-23 (footnotes omitted).

       We agree with the intermediate appellate court’s conclusion that “neither Handbook

4350.3 nor the preamble to 24 C.F.R. § 5.850 et seq. express[] an intent to preempt state

laws such as the disputed provisions of RP § 8-402.1.” Id. at 519. Indeed, by emphasizing

that eviction may only take place through “judicial action pursuant to state and local

laws[,]” Handbook 4350.3 indicates that the agency’s understanding of congressional

intent is for evictions by landlords in Section 8 housing to occur in state courts, subject to

state landlord-tenant law. And, in the preamble to 24 C.F.R. § 5.850 et seq., HUD merely


                                             50
clarified that, in the agency’s view, the federal statute did not expressly provide for

reviewing a landlord’s exercise of discretion in deciding whether to move to evict. HUD

did not purport to address whether state courts have the authority to review an eviction for

equitable considerations under state law.

       In summary, we have determined that the mandatory lease provision in 42 U.S.C. §

1437f that provides that “any drug-related criminal activity” on or near Section 8 project-

based housing by a tenant, household member, or guest “shall be cause for termination of

tenancy” embodies two distinct congressional objectives. First, Congress broadly intended

to reduce drug-related crime in public housing projects, particularly drug-related crime that

threatened resident safety or the maintenance of public housing facilities.          Second,

Congress’ more specific intent was that housing providers in Section 8 project-based

housing would have substantial discretion to bring an eviction action in state court for any

drug-related criminal activity, but only in accordance with state landlord-tenant law

provisions and procedures. And we have determined that RP § 8-402.1(b)(1)’s requirement

that a trial court review a breach of lease to determine if it is “substantial and warrants an

eviction” does not conflict with either the broad or specific congressional intent. We

therefore hold that the presumption against a judicial finding of federal preemption of a

state statute is not overridden, and that RP § 8-402.1(b)(1) does not conflict with the

mandatory lease provision of 42 U.S.C. § 1437f and its enabling regulations.25


       25
          The Court of Special Appeals likewise found no Congressional intent to require
state courts to merely blindly approve a landlord’s decision to evict without exercising any
judicial review under state landlord-tenant law. Hosford, 229 Md. App. at 523-24.
However, the intermediate appellate court also concluded that, hypothetically, Congress
                                             51
Consequently, we hold that the Court of Special Appeals properly reversed the circuit

court’s grant of summary judgment in favor of Foghorn.

       5. Relevant Out-of-State Cases

       The parties have directed us to several out-of-state cases in which courts have

considered whether federal mandatory lease provisions governing Section 8 project-based

housing, or similar provisions in other federally funded housing programs, preempt state

law. We conclude that our holding today that RP § 8-402.1(b)(1) is not preempted by the

federal provisions at issue is consistent with the holdings of those out-of-state cases.

       Several of the cases involve whether state “right to cure” provisions were preempted

by federal mandatory lease provisions. See Milwaukee City Hous. Auth. v. Cobb, 860

N.W.2d 267 (Wis. 2015); Hous. Auth. of Covington v. Turner, 295 S.W.3d 123 (Ky. Ct.


“could have required state courts to order evictions upon a finding of a breach of the lease
due to drug-related activity.” Id. That may not be correct. As the Court of Special Appeals
noted, “[a] Congressional mandate that state courts rubber-stamp a landlord’s decision,
without considering otherwise applicable equitable factors arising from state law,” would
necessarily “intrude upon not only the concept of comity that is the cornerstone of our
federal system of government but also upon the functioning of the judiciary as an
independent branch of government.” Id. at 524. Indeed, it is possible that such a
congressional mandate would trample so significantly upon the exercise of the traditional
powers of the states, or the role of the courts to exercise their judicial function to decide
the cases or controversies before them, that it would be deemed to violate the separation of
powers principles of our Constitution. See Bond v. United States, 564 U.S. 211, 221 (2011)
(holding that “[f]ederalism secures the freedom of the individual” because it “allows States
to respond, through the enactment of positive law, to the initiative of those who seek a
voice in shaping the destiny of their own times without having to rely solely upon the
political processes that control a remote central power”); Bank Markazi v. Peterson, 136
S. Ct. 1310, 1324 n.19 (2016) (noting that “Congress may not employ the courts in a way
that forces them to become active participants in violating the Constitution”) (citations and
internal quotation marks omitted). As we have found Congress did not intend to require
that state courts rubberstamp a landlord’s decision to evict, we need not decide whether
such a requirement would offend separation of powers principles.
                                             52
App. 2009); and, Scarborough v. Winn Residential L.L.P./ Atlantic Terrace Apts., 890 A.2d

249 (D.C. 2006). “Right to cure” provisions mandate that a landlord or public housing

authority must afford a tenant the opportunity to cure or remedy a breach of lease within a

reasonable period of time before moving to evict. As such provisions limit a landlord’s

discretion to bring an eviction, they would indeed seem to conflict with the congressional

intent to vest a landlord or public housing agency with the discretion to bring an eviction

based on any drug-related criminal activity on or near the public housing premises by a

tenant, household member, or guest.26          However, as previously discussed, RP §

8-402.1(b)(1) does not mandate that a landlord take certain steps prior to bringing an

eviction action, or otherwise infringe upon the discretion afforded landlords under federal

law. Thus, those cases are distinguishable from our holding today.

       Other cases involve “innocent tenant” statutes, which mandate that a public housing

authority or landlord cannot terminate the lease of a tenant who breached that lease due to

drug-related or other criminal misconduct conducted on public housing premises by guests



       26
          The District of Columbia Court of Appeals and Wisconsin Supreme Court have
determined that “right to cure” statutes were preempted by federal law governing federally-
subsidized housing because those statutes undermine a landlord’s discretion. See Cobb,
860 N.W.2d at 276 (holding that “a right to cure past illegal drug activity is in conflict with
Congress’ method of achieving [its] goal by allowing eviction of tenants who engage in
drug-related criminal activity”); Scarborough, 890 A.2d at 257 (holding that “the cure
opportunity provided by [the State law] . . . would substitute for the landlord’s discretion a
mandatory second-strike opportunity for a tenant to stay eviction by discontinuing, or not
repeating, the criminal act during the thirty days following notice”). However, Kentucky’s
intermediate appellate court has held that a “right to cure” provision was not preempted by
federal law. See Turner, 295 S.W.3d at 127. The court reasoned that requiring a housing
authority to give notice of a violation and permit a tenant to remedy it serves the overall
purpose of the federal mandatory lease provisions to deter and reduce illegal drug use. Id.
                                              53
or others when the tenant was not aware of the misconduct or could not have prevented it.

For instance, in Boston Housing Authority v. Garcia, the Supreme Judicial Court of

Massachusetts considered a state statutory provision governing public housing that it had

previously interpreted to mean that a tenant was entitled to relief from lease termination if

“special circumstances indicate that the tenant could not have foreseen the [criminal]

misconduct or was unable to prevent it by any available means, including outside help[.]”

871 N.E.2d 1073, 1074 (Mass. 2007) (citations and internal quotation marks omitted). The

Massachusetts court noted that the Supreme Court in Rucker had rejected a similar defense

and held that a tenant could be evicted for the wrongdoing of a household member or guest

even if the tenant was unaware of the misconduct. Id. at 1078 (discussing Rucker, 535 U.S.

at 133-34). Thus, the court held that the Massachusetts statutory “special circumstances”

defense would “substantially interfere” with the congressional objective behind 42 U.S.C.

§ 1467d, and was therefore preempted. Id.; see also Hous. Auth. & Urban Redevelopment

Agency v. Spratley, 743 A.2d 309, 313-14 (N.J. Super Ct. App. Div. 1999) (holding that

state statute that, in effect, prohibited eviction of “blameless tenants” was preempted by

federal mandatory lease provisions); City of South S.F. Hous. Auth. v. Guillory, 49

Cal.Rptr.2d 367, 370-71 (Cal. App. Dep’t Super. Ct. 1995) (holding that state statute that

tenant contended required “a showing of knowledge or that the evicted tenant had reason

to know of a family member’s illegal conduct” was preempted by federal mandatory lease

provisions).

       As the Supreme Judicial Court of Massachusetts explained in Garcia, an “innocent

tenant” provision has the effect of entirely removing the discretion of a public housing

                                             54
agency or landlord to move to terminate tenancy for drug-related criminal activity in the

absence of evidence that the illegal activity was known to the tenant. 871 N.E.2d at 1078

(noting that under an “innocent tenant” provision “[a] housing authority would . . . have

lost the ability to terminate a tenant who violated her lease by not preventing her household

member from engaging in drug related criminal activity, an ability Congress intends to

preserve for housing authorities”). Thus, such provisions directly obstruct and conflict

with the congressional intent to vest landlords with substantial discretion to bring an

eviction action for any drug-related criminal activity on or near the leased premises by a

tenant, household member, or guest.

       However, unlike an “innocent tenant” statute, RP § 8-402.1(b)(1) does not mandate

or require that a court deny an eviction if a tenant was not aware of drug-related criminal

activity by a household member or guest. Instead, consistent with Congress’ decision not

to require eviction for any drug-related criminal activity whatsoever, a Maryland court

applying RP § 8-402.1(b)(1) considers whether eviction is equitable under the

circumstances. There may well be circumstances where a tenant contends that he was not

aware of drug-related misconduct by a household member or guest, but the serious or

violent nature of the illegal activity posed a safety risk to others in the housing complex,

or caused substantial expenses for the landlord. In those circumstances, a court should find

that the activity was a “substantial” breach of lease that “warrants eviction.” Thus, the

equitable review of a decision to evict does not conflict with Congress’ intent to preserve

the right of landlords to be able to evict such tenants in a state court eviction action.



                                              55
       We further note that several state courts have held that the kind of general equitable

review of a breach of lease mandated under RP § 8-402.1(b)(1) does not conflict with

federal law so as to require preemption. In Garcia, even though the Massachusetts

Supreme Judicial Court had found the “special circumstances” defense preempted, the

court noted that Massachusetts law “still requires ‘cause’ before a public housing tenancy

may be terminated[.]” 871 N.E.2d at 1080. Therefore, the court held that “a housing

authority’s decision to terminate a tenant’s lease is not beyond challenge in the Housing

Court, based on the claim that the decision was made ‘without cause’ . . . or otherwise

constituted an unlawful abuse of discretion[.]” Id. Ohio courts have similarly held “federal

law on terminating a public housing tenancy of a guest does not preempt the equity

authority of the court[.]” Cuyahoga Metro. Hous. Auth. v. Harris, 861 N.E.2d 179, 181-

82 (Cleveland Munic. Ct., Hous. Div. 2006) (noting that federal law permitted the eviction

of “innocent tenants” but affirming a magistrate’s decision denying eviction of a tenant in

a public housing project who “neither knew nor should have known” that a guest at her

rental unit was involved in drug-related criminal activity and who cooperated with police

search of her rental unit because the tenant had “established to the satisfaction of the court

that equity prohibits her eviction from the premises”); see also Dayton Metro. Hous. Auth.

v. Kilgore, 958 N.E.2d 187, 190-92 (Ohio Ct. App. 2011) (discussing Harris, and agreeing

with its legal conclusion that under Ohio state law equitable considerations could bar

forfeiture, but holding that such equitable considerations did not bar forfeiture when, unlike

in Harris, the tenant had “[made] her apartment open and available to” her guests, and

thereby “furthered her guests’ criminal purposes to use that location to engage in drug-

                                             56
related activity”); Cuyahoga Metro. Hous. Auth. v. Davis, 967 N.E.2d 1244, 1248-49 (Ohio

Ct. App. 2011) (discussing Harris and Kilgore, and holding that trial court had properly

granted judgment of eviction against public housing tenant whom a magistrate had clearly

believed lied to police and who had left guests conducting drug-related activity alone in

her apartment).27


                                          IV.
                                      CONCLUSION

       In summary, we hold that RP § 8-402.1(b)(1) is not preempted under the doctrine

of conflict preemption by federal provisions mandating lease terms for Section 8 project-

based housing that provide that “any drug-related criminal activity on or near such premises



       27
           The Court of Special Appeals determined that its holding that preemption did not
apply was supported by another out-of-state decision, Eastern Carolina Regional Housing
Authority v. Lofton, 767 S.E.2d 63 (N.C. Ct. App. 2014). See Hosford, 229 Md. App. at
526-27. In Lofton, North Carolina’s intermediate appellate court held that in order to evict
a tenant under North Carolina law, a landlord must prove, among other requirements, that
“enforcing the forfeiture is not unconscionable.” 767 S.E.2d at 67 (citations and internal
quotation marks omitted). The North Carolina court concluded that the “unconscionability
requirement” does not stand as an obstacle to the federal goals and purposes behind the
mandatory lease provisions authorizing the termination of lease for drug-related criminal
activity in 42 U.S.C. § 1467d(l)(6). Id. at 69-71. Consequently, the North Carolina court
held that the “unconscionability requirement” was not preempted by federal law, and that
the trial court thus did not err in rejecting eviction. Id. at 71. However, the North Carolina
Supreme Court subsequently rejected the intermediate appellate court’s analysis, holding
that “the equitable defense of unconscionability is not a consideration in summary
ejectment proceedings” under North Carolina law. E. Carolina Reg’l Hous. Auth. v.
Lofton, 789 S.E.2d 449, 452 (N.C. 2016). The North Carolina Supreme Court upheld the
judgment of the intermediate appellate court, but on the separate grounds that the housing
authority failed to exercise any discretion in deciding whether to move to evict the tenant.
Id. at 454. As the basis for the North Carolina intermediate appellate court’s ruling was
explicitly rejected by the state’s Supreme Court, we do not rely on that decision as
persuasive authority.
                                             57
. . . shall be cause for termination of tenancy[.]” 42 U.S.C. § 1437f(d)(1)(B)(iii). As

described above, the only conflict preemption issue in this case is whether RP §

8-402.1(b)(1) “stands as an obstacle to the accomplishment and execution of the full

purposes and objectives of Congress[.]” Arizona v. United States, 567 U.S. at 399 (internal

quotation marks omitted).       Although the conflict preemption inquiry focuses on

congressional intent, courts must also apply a presumption that Congress did not intend to

preempt state law. See Medtronic, 518 U.S. at 485. And that presumption carries greater

weight when Congress legislates “in a field which the States have traditionally occupied.”

Id. (quoting Rice, 331 U.S. at 230).

       RP § 8-402.1(b)(1), which governs eviction actions for breaches by a tenant other

than the nonpayment of rent, is part of Maryland’s landlord-tenant law. Landlord-tenant

law is an area traditionally regulated by state and local governments, and one that has never

been federalized. Consequently, in this case, a heightened presumption against preemption

applies in our analysis of Congress’ intent.

       With that presumption in mind, we determine the federal law and regulations at

issue express both a broad and specific congressional intent. Broadly, Congress intended

to reduce drug-related crime in federally-subsidized housing because such crime threatens

resident safety and causes deterioration of the condition of housing that requires significant

government expenditures.       Specifically, Congress intended to vest landlords with

substantial discretion to bring an eviction action against tenants for any drug-related

criminal conduct in order to effectuate its broader aim.



                                               58
       The requirement in RP § 8-402.1(b)(1) that a court determine that a tenant’s breach

was “substantial and warrants eviction” does not pose an obstacle to or otherwise frustrate

either Congress’ broad or specific intent. Trial courts applying RP § 8-402.1(b)(1) can

balance equitable considerations against the need to protect the safety of others tenants and

the integrity of a housing project. And a tenant’s actions that endanger others or cause

significant property damages would properly be considered “substantial” and to “warrant[]

eviction.” Furthermore, the congressional emphasis on a landlord’s discretion to bring an

eviction action in state court based on any drug-related criminal activity that breaches a

tenant’s lease does not imply an intent to circumscribe the discretion of a state court to

review that breach for long-standing state law equitable considerations. Consequently, we

conclude that RP § 8-402.1(b)(1) is not preempted by federal law. Therefore, we shall

affirm the holding of the Court of Special Appeals, and remand the case to the circuit court

for further proceedings consistent with this opinion.



                                                  JUDGMENT OF THE COURT OF
                                                  SPECIAL APPEALS AFFIRMED.
                                                  COSTS   TO  BE  PAID  BY
                                                  PETITIONER.




                                             59